34.726(1); Sullivan v. State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004).
                Moreover, appellant's petition was successive because he had previously
                filed a post-conviction petition for a writ of habeas corpus, and it
                constituted an abuse of the writ as he raised claims new and different
                from those raised in his previous petition. 3 See NRS 34.810(1)(b)(2); NRS
                34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.          See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).
                               Appellant asserted that the petition should not be
                procedurally barred because of his belief that the district court has not
                filed a judgment of conviction. Appellant was mistaken. The original
                judgment of conviction was filed on December 30, 2003, and the amended
                judgment of conviction was filed on December 3, 2007. Therefore, the
                district court properly denied the petition as procedurally barred.
                               Appellant also claimed that the Nevada Department of
                Corrections improperly calculated his sentence due to confusion regarding
                dismissed counts. This claim challenged the computation of time served
                and cannot be raised in a post-conviction petition for a writ of habeas
                corpus challenging the validity of the judgment of conviction.        See NRS
                34.738(3). However, the denial of this claim would be without prejudice,
                allowing appellant to properly and separately file a post-conviction
                petition for a writ of habeas corpus challenging the computation of time

                         3 Garcia   v. State, Docket No. 56137 (Order of Affirmance, March 29,
                2011).




SUPREME COURT
     OF
   NEVADA
                                                         2
(0) 1947A 44E
served in the county in which he is incarcerated. See NRS 34.724(1); NRS
34.730(3); NRS 34.738(1). Accordingly, we
           ORDER the judgment of the district court AFFIRMED.




                                     /
                                 Hardesty


                                pc
                                 Parraguirre
                                                               J.




                                    erry


cc: Hon. Elizabeth Goff Gonzalez, District Judge
     Juan Jacobo Garcia
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                   3